--------------------------------------------------------------------------------

Exhibit 10.36



GARDNER DENVER, INC.
SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(January 1, 2019 Restatement)



--------------------------------------------------------------------------------

GARDNER DENVER, INC.
SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(January 1, 2019 Restatement)


Section
Page
       
ARTICLE I DEFINITIONS
2
         
1.1
Definitions
2
 
1.2
Construction
4
       
ARTICLE II ELIGIBILITY
5
         
2.1
Eligibility
5
       
ARTICLE III SUPPLEMENTAL CONTRIBUTIONS
6
         
3.1
Employee Pre-tax Contributions
6
 
3.2
Supplemental Matching Contributions
7
 
3.3
Supplemental Non-Elective Contributions
7
       
ARTICLE IV SEPARATE ACCOUNTS
8
         
4.1
Types of Separate Accounts
8
 
4.2
Deemed Investments
8
       
ARTICLE V DISTRIBUTION
9
         
5.1
Vesting
9
 
5.2
Time and Form of Payment Elections

9
 
5.3
Specified Employee Restriction
10
 
5.4
Preservation of Prior Distribution Rules
11
  5.5
Rehired Participants
11        
ARTICLE VI BENEFICIARIES
12
   
ARTICLE VII ADMINISTRATIVE PROVISIONS
13
     
7.1
Administration
13
 
7.2
Powers and Authorities of the Administrator
13
 
7.3
Indemnification
13
       
ARTICLE VIII AMENDMENT AND TERMINATION
14
   
ARTICLE IX ADOPTION BY AFFILIATES
15
   
ARTICLE X MISCELLANEOUS
16
     
10.1
Non-Alienation of Benefits
16
 
10.2
Payment of Benefits to Others
16
 
10.3
Plan Non-Contractual
16
 
10.4
Funding
16

 
10.5
Forfeiture for Cause
16  
10.6
Claims of Other Persons
16  
10.7
Severability
16  
10.8
Governing Law
17  
10.9
Tax Withholding
17  
10.10
Offset
17  
10.11
Claims Review Procedure
17



i

--------------------------------------------------------------------------------

GARDNER DENVER, INC. SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(January 1, 2019 Restatement)


WHEREAS, effective as of March 1, 1994, Gardner Denver, Inc. (heretofore known
as Gardner Denver Machinery Inc. and hereinafter referred to as the “Company”)
established a supplemental retirement plan for the benefit of a select group of
management or highly compensated employees employed by the Company or an
Affiliate thereof whose benefits under the Gardner Denver, Inc. Retirement
Savings Plan are limited by the provisions of Section 401(a)(17) or Section 415
of the Internal Revenue Code of 1986, as amended, or are reduced otherwise due
to participation in a deferred compensation program; and


WHEREAS, effective as of September 1, 1998, the Plan was amended and restated;
and


WHEREAS, effective as of January 1, 2008, the Plan was amended and restated to
incorporate the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and to make certain other changes;


WHEREAS, effective as of December 31, 2016, the Plan was amended and restated to
incorporate amendments made since 2008 and to make certain other changes to
reflect the Plan’s administration as in effect in 2016;


WHEREAS, effective as of December 2017, the Plan was amended and restated to
make certain revisions; and


WHEREAS, the Company desires to amend and restate the Plan as of January 1,
2019, as permitted by Article VIII of the Plan, to permit participants to (1)
make a separate time and form of distribution election for each calendar year’s
deferrals and matching contributions, (2) elect a separate time and form of
distribution for deferrals of bonuses that differs from the participant’s
election that applies to other forms of compensation, and (3) elect in-service
distributions.


NOW, THEREFORE, the Plan is hereby amended and restated in the manner
hereinafter set forth, except that where an earlier date is indicated, and the
context so requires, the Plan is amended effective as of such earlier date with
respect to such provisions and, notwithstanding the effective date of this
amended and restated Plan, the Administrator may implement administrative
changes necessary to effectuate the Plan changes prior to such date (such as
providing open enrollment forms consistent with the changes described in the
Plan).



--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS



 
1.1
Definitions



Except as otherwise required by the context, the terms used in the Plan shall
have the meaning hereinafter set forth.


The term “401(k) Plan” shall mean the Gardner Denver Retirement Savings Plan or
any successor thereto, as amended from time to time.


The term “Administrator” shall mean the Committee or a person to whom the
Committee has delegated its powers under this Plan to the extent of such
delegation.


The term “Affiliate” shall mean any member of a controlled group of corporations
(as determined under Section 414(b) of the Code) of which the Company is a
member; any member of a group of trades or businesses under common control (as
determined under Section 414(c) of the Code) with the Company; and any member of
an affiliated service group (as determined under Section 414(m) of the Code) of
which the Company is a member.


The term “Basic Contributions” shall mean Pre-Tax and Roth Matched Contributions
under the 401(k) Plan.


The term “Beneficiary” shall mean the person(s) who shall be entitled to receive
a distribution hereunder in the event a Participant dies before his or her
interest under the Plan has been distributed to him in full.  The Participant
shall be entitled to make (and change) a Beneficiary designation in accordance
with the procedures established by the Company.


The term “Board” shall mean the board of directors of the Company.


The term “Cause” shall mean (1) violation of any employment, non-compete,
confidentiality or other agreement in effect with the Company or any Affiliate,
or the Company’s or an Affiliate’s code of ethics, as then in effect, (2)
conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or an Affiliate, (3) commission of an act
of dishonesty or disloyalty involving the Company or an Affiliate, or taking any
action which damages or negatively reflects on the reputation of the Company or
an Affiliate, (4) failure to comply with applicable laws relating to trade
secrets, confidential information or unfair competition or a violation of any
other federal, state, or local law in connection with the Participant’s
employment or service, (5) breach of any fiduciary duty to the Company or an
Affiliate, or (6) conviction of a felony.


The term “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.  Reference to a section of the Code shall include such section and
any comparable sections of any future legislation that amends, supplements, or
supersedes such section, and any regulations thereunder.


The term “Committee” shall mean the Compensation Committee of the board of
directors of Gardner Denver Holdings, Inc.


The term “Company” shall mean Gardner Denver, Inc., its corporate successors,
and the surviving corporation resulting from any merger of Gardner Denver, Inc.
with any other corporation or corporations.


2

--------------------------------------------------------------------------------

The term “Compensation” shall mean:


(1) the total wages and salary, including overtime payments, commissions,
performance-based bonuses and other monetary remuneration, if any, which is
included in a Participant’s gross pay with respect to a month for services
rendered to an Employer, but excluding any relocation expense reimbursements
(including mortgage interest differentials) or other expense allowances or
similar items, foreign service premiums and allowances, severance pay (whether
paid periodically or in a lump sum), and amounts received in connection with any
equity compensation (whether received upon grant, exercise or otherwise), plus


(2) Basic Contributions made on behalf of such Participant on a pre-tax basis
under the 401(k) and Supplemental Basic Contributions credited to such
Participant under Section 3.1(1) of the Plan.


The term “Employer” shall mean the Company as well as any Affiliate which may
adopt the Plan in accordance with the provisions of Article IX.


The term “MIP” shall mean the Gardner Denver, Inc. Management Incentive Program,
or such successor or other bonus program specified by the Company in its
discretion.


The term “Participant” shall mean any employee of an Employer or any other
individual who participates in the Plan pursuant to Article II of the Plan. 
Where the context so requires, a Participant also means a former employee or
Beneficiary entitled to receive a benefit hereunder.


The term “Plan” shall mean the Gardner Denver, Inc. Supplemental Excess Defined
Contribution Plan as set forth herein, as it may be amended from time to time.
 

The term “Separate Account” shall mean each of the accounts maintained in the
name of a Participant pursuant to Section 4.1 of the Plan.


The term “Specified Employee” means a specified employee determined in
accordance with the meaning of such term under Code Section 409A.  The Company
shall determine whether an individual is a Specified Employee by applying
reasonable specified employee identification procedures set forth in a
resolution of the Committee.


The term “Supplemental Basic Account” shall mean the Separate Account to which
Supplemental Basic Contributions and Supplemental MIP Contributions are credited
in accordance with the provisions of Sections 3.1 and 4.1 of the Plan.


The term “Supplemental Basic Contributions” shall mean the pre-tax contributions
deducted from the Participant’s Compensation pursuant to Section 3.1(1) of the
Plan.


The term “Supplemental Matching Account” shall mean the Separate Account to
which Supplemental Matching Contributions are credited in accordance with the
provisions of Sections 3.2 and 4.1 of the Plan.


The term “Supplemental Matching Contributions” shall mean the Employer
contributions credited to a Participant under the Plan pursuant to Section 3.2.


The term “Supplemental MIP Contributions” shall mean the contributions deducted
from the Participant’s MIP payment in accordance with the provisions of Section
3.1(2) of the Plan.


3

--------------------------------------------------------------------------------

The term “Supplemental Non-Elective Account” shall mean the Separate Account to
which Supplemental Non-Elective Contributions are credited in accordance with
the provisions of Sections 3.3 and 4.1 of the Plan.


The term “Supplemental Non-Elective Contributions” shall mean the contributions
credited under the Plan pursuant to Section 3.3 of the Plan to each Participant
who participated in the Gardner Denver, Inc. Supplemental Excess Defined Benefit
Plan on October 31, 2006 and each such other Participant, if any, as may be so
designated by the Chief Executive Officer of the Company and/or the Board (or a
committee thereof) as eligible to have such Supplemental Non-Elective
Contributions credited to his or her Supplemental Non-Elective Account. 
Notwithstanding the foregoing, a Participant who was hired or rehired on or
after July 30, 2013 shall not be eligible to receive Supplemental Non-Elective
Contributions.


The term “Termination” shall mean a termination of services from the Company and
its Affiliates for any reason.  A Participant shall be deemed to have terminated
services if the Company and the Participant reasonably anticipate a permanent
reduction in his or her level of bona fide services to a level less than
twenty-one percent (21%) of the average level of bona fide services provided by
the Participant in the immediately preceding 36-month period.  Notwithstanding
the preceding sentence, no termination of services shall occur (1) while the
Participant is on military leave, sick leave, or other bona fide leave of
absence which does not exceed six months or such longer period during which the
Participant retains a right to reemployment with the Company pursuant to law or
by contract; or (2) while the Participant is on a leave of absence due to a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six months
or more and results in the Participant being unable to perform services for the
Company in his or her position or a substantially similar position and such
leave does not exceed 29 months.  A leave of absence will be a bona fide leave
of absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company.  A Participant who transfers
employment to any subsidiary of the Company or other entity in which the Company
has a fifty percent (50%) or greater ownership interest shall be deemed not to
have terminated employment as long as such Participant is an employee of such a
subsidiary or entity.  Such term shall be construed in a manner consistent with
Section 409A of the Code.


1.2        Construction Where necessary or appropriate to the meaning hereof,
the singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.


4

--------------------------------------------------------------------------------

ARTICLE II


ELIGIBILITY


 
2.1
Eligibility.



(1) Any employee of an Employer in a Salary Grade 20 or higher position is
automatically eligible to participate in the Plan.


(2) Any other person that the Administrator selects for participation in the
Plan shall be eligible to participate, effective upon the date the Administrator
selects such person for participation.


(3) Notwithstanding the foregoing, any individual who, prior to December 1, 2017
was a Participant in the Plan shall remain eligible until such individual’s
Termination, or until the Administrator decides otherwise.


5

--------------------------------------------------------------------------------

ARTICLE III


SUPPLEMENTAL CONTRIBUTIONS



 
3.1
Employee Pre-tax Contributions



(1) Supplemental Basic Contributions.  As soon as practicable after the end of
each pay period, the Supplemental Basic Accounts (pre-tax) of each Participant
shall be credited with Supplemental Basic Contributions equal to the Basic
Contributions that would have been contributed to the 401(k) Plan on his or her
behalf for such pay period except for the provisions of Sections 401(k),
401(a)(17), 402(g) and Section 415 of the Code and that were deferred from his
or her Compensation in accordance with a duly executed and filed Compensation
reduction authorization form; provided, that:


(a) In no event shall Supplemental Basic Contributions, when added to the amount
of Basic Contributions for such Participant for such pay period under the 401(k)
Plan, exceed the maximum percentage of such Participant’s Compensation permitted
to be deferred under the 401(k) Plan on behalf of such Participant.


(b) A Participant’s election to participate in this Plan must be properly filed,
as prescribed by the Company, but in no event later than the day immediately
preceding the first day of the calendar year to which it relates. 
Notwithstanding the foregoing, the Company may, in its sole discretion, permit
deferral elections at other times to the extent consistent with Code Section
409A.


(c) A Participant’s election shall be irrevocable with respect to Compensation
earned during the calendar year (or other period) to which the election relates.
A Participant’s election to defer compensation shall not carry over from year to
year unless otherwise allowed by the Administrator in its sole discretion.


(d) In no event shall the election with respect to Supplemental Basic
Contributions include any portion of any Compensation payable under the MIP.


(2) Supplemental MIP Contributions.  A Participant shall be permitted to make a
separate election to defer all or a portion of his or her Compensation payable
under the MIP.  A Participant’s Supplemental Basic Account shall be credited, as
soon as practicable after the date the MIP amount is payable, with the amount
deferred hereunder in accordance with the following, as determined by the
Company:


(a) A Participant’s MIP election may be made at the same time as the
Supplemental Basic Contributions election is made pursuant to subsection (1)(b).


(b) To the extent the MIP provides for performance-based compensation as
determined under Section 409A of the Code, the Company may permit a Participant
to make an election no later than six months before the end of the applicable
performance period, provided that the Participant performs services continuously
from the later of the beginning of such performance period or the date the
performance criteria are established through the date an election is made under
this Section and provided further that in no event may an election to defer
compensation payable under the MIP be made after such Compensation has become
readily ascertainable.


6

--------------------------------------------------------------------------------

(c) A Participant’s MIP election shall be irrevocable with respect to
Compensation earned under the MIP for the calendar year (or other period) to
which the election relates.  A Participant’s MIP election shall not carry over
from year to year unless otherwise allowed by the Administrator in its sole
discretion.


(3) Other Compensation Contributions.  A Participant shall be permitted to make
a separate election to defer any other compensation that the Administrator
designates is eligible for deferral hereunder.


(4) Rules for Deferrals.  All elections to defer shall be made in such form and
at such times as are determined by the Company.  If a Participant elects to
defer more than ninety percent (90%) of his or her MIP payment, then such
deferral shall be made after applicable FICA taxes are deducted therefrom.


(5) Cancellation of Deferral Elections.  If the Administrator determines that a
Participant’s deferral elections made according to this Section 3.1 must be
cancelled for the Participant to receive a hardship distribution under the
401(k) Plan (or any other 401(k) plan maintained by the Company or an
Affiliate), then the Participant’s deferral election(s) shall be cancelled.  A
Participant whose deferral election(s) are canceled pursuant to this subsection
(5) may make new deferral elections with respect to future calendar years,
unless otherwise prohibited by the Company.


3.2      Supplemental Matching Contributions.  As soon as practicable after the
end of each pay period, the Supplemental Matching Account of each Participant
shall be credited with Supplemental Matching Contributions equal to the amount
that would have been contributed by his or her Employer under the 401(k) Plan
for such pay period as matching contributions if Basic Contributions had been
contributed thereunder in the amount of the Supplemental Basic Contributions and
Supplemental MIP Contributions credited under this Plan on such Participant’s
behalf for such pay period without regard to the limitations under Sections
401(k), 401(a)(17), 402(g) and Section 415 of the Code.


3.3        Supplemental Non-Elective Contributions. As of each pay date prior to
January 1, 2015, the Supplemental Non-Elective Account of each Participant who
was hired or rehired before July 30, 2013 and who had been designated by the
Chief Executive Officer of the Company and/or the Board (or a committee
thereof), in his and/or its sole discretion, as being eligible to receive
Supplemental Non-Elective Contributions credits shall be credited with
Supplemental Non-Elective Contributions equal to twelve percent (12%) of such
Participant’s Compensation which, when added to such Participant’s Compensation
for all prior pay periods during the calendar year, is in excess of the
limitation set forth in Code Section 401(a)(17).  A Participant who was hired or
rehired on or after July 30, 2013 shall not be eligible to receive Supplemental
Non-Elective Contributions.  No Supplemental Non-Elective Contributions shall be
made after 2014.


7

--------------------------------------------------------------------------------

ARTICLE IV


SEPARATE ACCOUNTS


4.1        Types of Separate Accounts.  Each Participant shall have established
in his or her name Separate Accounts for each calendar year with respect to
which contributions are made, which Separate Accounts shall reflect the type of
contributions described below as well as any earnings (or losses) credited
thereon pursuant to Section 4.2.  Such Separate Accounts shall be as follows:


(1) a Supplemental Basic Account, which shall reflect the Supplemental Basic
Contributions credited to a Participant pursuant to Section 3.1(1), the
Supplemental MIP Contributions credited to a Participant under Section 3.1(2)
for periods prior to January 1, 2019, and any other compensation contributions
credited to a Participant under Section 3.1(3);


(2) a Supplemental MIP Account, which shall reflect the Supplemental MIP
Contributions credited to a Participant under Section 3.1(2) for periods from
and after January 1, 2019;


(3) a Supplemental Matching Account, which shall reflect the Supplemental
Matching Contributions credited to a Participant pursuant to Section 3.2; and


(4) a Supplemental Non-Elective Account, which shall reflect the Supplemental
Non-Elective Contributions credited to a Participant pursuant to Section 3.3.


The Separate Accounts may include one or more sub-accounts to reflect the time
and form of payment applicable to the balance in such sub-account.
4.2         Deemed Investments.  All Separate Accounts of a Participant shall be
deemed each business day to be credited with earnings (and losses) equal to the
earnings and losses in such investment(s) as may be permitted by the Company
from time to time and as the Participant may elect in such form, time and manner
as the Company may prescribe.  Investments in which the Separate Accounts may be
permitted to be deemed invested in accordance with this Section shall be
substantially similar in the aggregate to those available under the 401(k) Plan,
but in no event may they be permitted to be deemed invested in the common stock
of the Company.


8

--------------------------------------------------------------------------------

ARTICLE V


DISTRIBUTION


5.1        Vesting.  Subject to Section 10.5, a Participant shall be 100 percent
vested in the balance credited to all of his or her Separate Accounts other than
the Supplemental Non-Elective Account.  A Participant shall be vested in the
balance of his or her Supplemental Non-Elective Account based on Years of
Vesting Service, as determined under the 401(k) Plan, in accordance with the
following schedule:
Full Years of Vesting Service
Vested Interest
   
Less than 3 Years
3 Years or More
0%
100%



5.2         Time and Form of Payment Elections.  The vested balance credited to
each Separate Account of a Participant allocable to contributions made with
respect to one or more calendar years shall be distributed to such Participant
at the time and in the form elected by the Participant for such calendar
year(s).


(1) Elections for Distributions Following Termination.  Except as otherwise
provided in Section 5.3, a Participant may elect, in accordance with such
procedures as the Company may establish from time to time, to have his or her
vested balance distributed in either:


(a) a single lump sum payment within ninety (90) days following the date the
Participant Terminates;


(b) a single lump sum payment payable on March 1 of the calendar year following
the calendar year in which the Participant Terminates, or as soon as practicable
thereafter;


(c) with respect to contributions made for periods after December 31, 2017, five
(5) annual installment payments, commencing within ninety (90) days following
the date the Participant Terminates; or


(d) with respect to contributions made for periods after December 31, 2017, ten
(10) annual installment payments, commencing within ninety (90) days following
the date the Participant Terminates.


(2) Elections for In-Service Distributions.  With respect to contributions made
for periods after December 31, 2018, a Participant may, in addition to the
elections described in Section 5.2(1)(a)-(d), elect, in accordance with such
procedures as the Company may establish from time to time, to have his or her
vested balance distributed in any of the following:


(a) a single lump sum payment within ninety (90) days following a date specified
by the Participant in his or her election, provided such date occurs prior to
the date the Participant Terminates;


(b) five (5) annual installment payments commencing within ninety (90) days
following a date specified by the Participant in his or her election, provided
such date occurs prior to the date the Participant Terminates; or


9

--------------------------------------------------------------------------------

(c) ten (10) annual installment payments commencing within ninety (90) days
following a date specified by the Participant in his or her election, provided
such date occurs prior to the date the Participant Terminates.


Any specified date elected by the Participant must be at least one full year
following the date on which the contribution is made, and, if the Participant
Terminates prior to the specified date, then the Participant’s vested balance
shall be distributed pursuant to Section 5.2(1).  For clarity, if the
Participant Terminates any time after the specified date, then the Participant’s
vested balance shall continue to be distributed pursuant to the Participant’s
election under this Section 5.2(2) notwithstanding the Participant’s election
under Section 5.2(1).


(3) Timing of Annual Installment Payments.  With respect to contributions made
for periods on or before December 31, 2018, if a Participant receives a
distribution in installment payments, then, after the first installment is paid,
all subsequent installments will be paid in the first calendar quarter of each
year beginning with the year after the year in which the first installment is
paid. With respect to contributions made for periods after December 31, 2018, if
a Participant receives a distribution in installment payments, then, after the
first installment is paid, all subsequent installments will be paid in each
applicable subsequent year on the anniversary of the date the first installment
is paid.


(4) Timing of Elections.  A Participant must make an election as to the time and
form of payment of contributions made with respect to any year of participation
in the Plan (and any earnings thereon) at the same time as he or she files his
or her deferral election for such year or at such other time, and in accordance
with such procedures, as the Company may prescribe; provided that such election
may in no event be made later than the day immediately preceding the first day
of the year to which the election relates; and provided further that the Company
may, in its sole discretion, permit deferral elections at other times to the
extent permitted by Code Section 409A.  To the extent a Participant elects to
make contributions with respect to a year but fails to make a timely election as
to the time and form of payment of such contributions pursuant to the foregoing,
such Participant will be deemed to have elected to have his or her vested
balance attributable to such contributions (and any earnings thereon)
distributed in a single lump sum payment within ninety (90) days following the
date the Participant Terminates.   A Participant’s election as to the time and
form of payment shall be irrevocable as to the amounts subject to the election
as of the latest day on which the Company permits the election to be made and
such election shall not carry over from year to year unless otherwise allowed by
the Administrator in its sole discretion.


(5) Transition Rules for Election Provisions.  Notwithstanding anything to the
contrary in the foregoing, (a) for contributions made with respect to periods
prior to January 1, 2019, Participants were permitted to elect only one of the
times and forms of payments in Section 5.2(1)(a)-(d), and such election applied
to the Participant’s entire vested balance attributable to such contributions,
and (b) a Participant who will be eligible for contributions with respect to
periods after December 31, 2018 will be permitted to elect a time and form of
payment for such post-2018 contributions from the options listed in Section
5.2(1) and Section 5.2(2) during the enrollment period with respect to the 2019
calendar year.


5.3         Specified Employee Restriction.  Notwithstanding the foregoing,
distribution shall be made on the first payroll date which is more than six (6)
months after the date of a Participant’s Termination with respect to the payment
of benefits on termination of employment to a Participant who is determined to
be a Specified Employee, to the extent required to avoid the adverse tax
consequences to the Participant under Section 409A of the Code, or, if earlier,
death.


10

--------------------------------------------------------------------------------

5.4         Preservation of Prior Distribution Rules.  If the Plan previously
allowed times and forms of payment different than those currently permitted by
Section 5.2, then amounts deferred prior to January 1, 2018 shall be distributed
according to those times and forms of payment.


5.5        Rehired Participants. If a Participant Terminates and is subsequently
rehired by the Company, then any installment payments that commenced prior to a
Participant’s rehire with respect to amounts previously deferred will not be
suspended by reason of the Participant’s rehire and will continue to be paid
until exhausted without regard to the period of rehire.


11

--------------------------------------------------------------------------------

ARTICLE VI


BENEFICIARIES


In the event a Participant dies before his or her vested interest under the Plan
has been distributed to him or her in full, any remaining vested interest shall
be distributed pursuant to Article V to his or her Beneficiary.  Notwithstanding
the foregoing, if (a) any designated Beneficiary predeceases the Participant (or
dies at the same time as the Participant), then the portion of the vested
interest that would have been paid to such Beneficiary shall instead be paid to
the Participant’s estate, and (b) any designated Beneficiary dies after the
Participant but before receiving his or her entire amount due hereunder, the
remainder of such amount shall be paid to the Beneficiary’s estate.  Payment
shall be made at the same time payment would have been made to the Participant.


12

--------------------------------------------------------------------------------

ARTICLE VII


ADMINISTRATIVE PROVISIONS


7.1           Administration.  The Plan shall be administered by the
Administrator, which shall administer it in a manner consistent with the terms
hereof and otherwise consistent with the administration of the 401(k) Plan,
except that the Plan shall be administered as an unfunded plan not intended to
meet the qualification requirements of Section 401 of the Code.


7.2          Powers and Authorities of the Administrator.  The Administrator
shall have full power, authority and discretion to interpret, construe and
administer the Plan and its interpretations and construction hereof, and actions
hereunder, including the timing, form, amount or recipient of any payment to be
made hereunder, shall be binding and conclusive on all persons for all
purposes.  The Administrator may delegate any of its powers, authorities, or
responsibilities for the operation and administration of the Plan to any person
or committee so designated in writing by it and may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder.  The Administrator shall not be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to his or her own willful
misconduct or lack of good faith.  No individual shall participate in any action
or determination regarding his or her own benefits, if any, payable under the
Plan.


7.3         Indemnification.  In addition to whatever rights of indemnification
the Administrator may be entitled under the articles of incorporation,
regulations, or by-laws of the Company, under any provision of law, or under any
other agreement, the Company shall satisfy any liability actually and reasonably
incurred by the Administrator, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
Administrator’s exercise or failure to exercise the powers, authority,
responsibilities, or discretion provided under the Plan.


13

--------------------------------------------------------------------------------

ARTICLE VIII


AMENDMENT AND TERMINATION


The Company reserves the right to amend or terminate the Plan at any time by
action of the Committee; provided, however, that no such action shall adversely
affect any Participant who is receiving supplemental benefits under the Plan or
whose Separate Accounts are credited with any contributions thereto, unless an
equivalent benefit is provided under another plan or program sponsored by the
Employer.


14

--------------------------------------------------------------------------------

ARTICLE IX


ADOPTION BY AFFILIATES


Any Affiliate of the Company which is not already an Employer may, with the
consent of the Company, adopt the Plan and become the Employer hereunder by
causing an appropriate written instrument evidencing such adoption to be
executed pursuant to the authority of its board of directors and filed with the
Company.


15

--------------------------------------------------------------------------------

ARTICLE X


MISCELLANEOUS


10.1       Non-Alienation of Benefits.  No benefit under the Plan shall at any
time be subject in any manner to alienation or encumbrance.  If any Participant
or Beneficiary shall attempt to, or shall, alienate or in any way encumber his
or her benefits under the Plan, or any part thereof, or if by reason of his or
her bankruptcy or other event happening at any time any such benefits would
otherwise be received by anyone else or would not be enjoyed by him or her, then
his or her interest in all such benefits shall automatically terminate and the
same shall be held or applied to or for the benefit of such person, his or her
spouse, children or other dependents as the Administrator may select.  As a
result of this provision, a Participant may not borrow money from the Plan or
otherwise pledge his or her benefits under the Plan as collateral for a loan.


10.2       Payment of Benefits to Others.  If any Participant or Beneficiary to
whom a benefit is payable is unable to care for his or her affairs because of
illness or accident, any payment due (unless prior claim therefor shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, brother, or sister, or any other individual deemed
by the Administrator to be maintaining or responsible for the maintenance of
such person.  Any payment made in accordance with the provisions of this Section
10.2 shall be a complete discharge of any liability of the Plan with respect to
the benefit so paid.


10.3       Plan Non-Contractual.  Nothing herein contained shall be construed as
a commitment or agreement on the part of any person employed by the Employer to
continue his or her employment with the Employer, and nothing herein contained
shall be construed as a commitment on the part of the Employer to continue the
employment or the annual rate of compensation of any such person for any period,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been established.


10.4       Funding.  In order to provide a source of payment for its obligations
under the Plan, the Company may establish a trust fund.  Subject to the
provisions of the trust agreement governing such trust fund, the obligation of
the Employer under the Plan to provide a Participant or a Beneficiary with a
benefit constitutes the unsecured promise of such Employer to make payments as
provided herein, and no person shall have any interest in, or a lien or prior
claim upon, any property of the Employer.


10.5       Forfeiture for Cause.  Notwithstanding any other provision of the
Plan, if a Participant’s Termination is for Cause, or if it is determined by the
Company after a Participant’s Termination other than for Cause that the
Participant could have been Terminated for Cause had all the facts been known to
the Company at the time of Termination, then the Company may determine in its
sole discretion that such Participant’s Supplemental Matching Account and
Supplemental Non-Elective Account under the Plan shall be forfeited and shall
not be payable hereunder.


10.6       Claims of Other Persons.  The provisions of the Plan shall in no
event be construed as giving any person, firm or corporation any legal or
equitable right as against the Employer, its officers, employees or directors
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.


10.7      Severability.  The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.


16

--------------------------------------------------------------------------------

10.8       Governing Law.  The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Wisconsin to the extent
not preempted by Federal law.


10.9       Tax Withholding.  The Company or any Affiliate shall have the right
to deduct from any deferral or payment made hereunder, or from any other amount
due a Participant, the amount of cash sufficient to satisfy the Company’s or
Affiliate’s foreign, federal, state or local income tax withholding obligations
with respect to such deferral (or vesting thereof) or payment.  In addition, if 
prior to the date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, the Participant’s Account balance
shall be reduced by the amount needed to pay the Participant’s portion of such
tax, plus an amount equal to the withholding taxes due under federal, state or
local law resulting from the payment of such FICA tax, and an additional amount
to pay the additional income tax at source on wages attributable to the
pyramiding of the Code Section 3401 wages and taxes, but no greater than the
aggregate of the FICA tax amount and the income tax withholding related to such
FICA tax amount.


10.10     Offset.  The Company or any Affiliate shall have the right to offset
from the benefits payable hereunder (at the time such benefit would have
otherwise been paid) any amount that the Participant owes to the Company or any
Affiliate without the consent of the Participant (or his or her Beneficiary, in
the event of the Participant’s death).



 
10.11
Claims Review Procedure.



(1) A Participant or Beneficiary or other person who believes that he or she is
being denied a benefit to which he or she is entitled (hereinafter referred to
as “Claimant”), or his or her representative, may file a written request for
such benefit with his or her local human resources representative setting forth
his or her claim.  Claimant must file his or her claim no later than one (1)
year after the date the payment should have been made according to the terms of
this Plan.


(2) Upon receipt of a claim, the local human resources representative shall make
a determination of the claim and provide written notice thereof to the Claimant
within ninety (90) days of receipt of such claim.  However, the local human
resources representative may extend the reply period for an additional ninety
(90) days for reasonable cause.  If the reply period will be extended, the local
human resources representative shall advise the Claimant in writing during the
initial ninety (90)-day period indicating the special circumstances requiring an
extension and the date by which the local human resources representative expects
to render the benefit determination.  If the claim is denied in whole or in
part, the local human resources representative will render a written opinion
using language calculated to be understood by the Claimant setting forth the
information required by ERISA.

17

--------------------------------------------------------------------------------

(3) Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Corporate
Human Resources Manager review the local human resources representative’s prior
determination.  Such request must be addressed to:  Corporate Human Resources
Manager, Gardner Denver, 222 East Erie Street, Suite 500, Milwaukee, WI 53202. 
The Claimant or his or her duly authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which such information shall be considered in the review under this subsection
without regard to whether such information was submitted or considered in the
initial benefit determination.  The Claimant or his or her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information which (i)
was relied upon by the local human resources representative in making his or her
initial claims decision, (ii) was submitted, considered or generated in the
course of the local human resources representative making his or her initial
claims decision, without regard to whether such instrument was actually relied
upon by the local human resources representative in making his or her decision
or (iii) demonstrates compliance by the local human resources representative
with his or her administrative processes and safeguards designed to ensure and
to verify that benefit claims determinations are made in accordance with
governing Plan documents and that, where appropriate, the Plan provisions have
been applied consistently with respect to similarly situated claimants.  If the
Claimant does not request a review of the local human resources representative’s
determination within such sixty (60)-day period, he or she shall be barred and
estopped from challenging such determination.


Within a reasonable period of time, ordinarily not later than sixty (60) days,
after the Corporate Human Resources Manager’s receipt of a request for review,
it will review the prior determination.  If special circumstances require that
the sixty (60)-day time period be extended, the Corporate Human Resources
Manager will so notify the Claimant within the initial sixty (60)-day period
indicating the special circumstances requiring an extension and the date by
which the Corporate Human Resources Manager expects to render his or her
decision on review, which shall be as soon as possible but not later than 120
days after receipt of the request for review.  The Corporate Human Resources
Manager has discretionary authority to determine eligibility for benefits and to
interpret the terms of the Plan.  Benefits under the Plan will be paid only if
the Corporate Human Resources Manager decides in his or her discretion that the
applicant is entitled to them.  The decision of the Corporate Human Resources
Manager shall be final and non-reviewable unless found to be arbitrary and
capricious by a court of competent review.  Such decision will be binding upon
the Employer and the Claimant.  If the Corporate Human Resources Manager makes
an adverse benefit determination on review, the Corporate Human Resources
Manager will render a written opinion using language calculated to be understood
by the Claimant setting forth the information required by ERISA.



18

--------------------------------------------------------------------------------